Citation Nr: 0523006	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left eye infection 
with early cataract.

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  That decision denied service 
connection for a left eye infection with early cataract.  The 
claim has since come under the jurisdiction of the Phoenix, 
Arizona, RO.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in February 2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's left eye infection with early cataract had its 
origins in service.


CONCLUSION OF LAW

A left eye infection with early cataract was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a full grant of the benefit 
sought on appeal, any error with regard to VA's duty to 
notify the veteran is found to be harmless.

II.  Factual Background

Service medical records indicate that the veteran was seen in 
February 1986 complaining of blurry vision and headaches.  
The diagnosis was negligible refractive error and vitreous 
veil secondary to possible old retinitis.  A service medical 
record dated later in February 1986 noted diagnoses of 
vitreous thickening and retinitis, both of unknown etiology.  
A March 1987 service medical record noted complaints of 
headaches while reading.  A history of retinitis was also 
noted.  Early posterior subcapsular cataract changes were 
noted in both eyes.  The veteran was referred for further 
evaluation.  An April 1987 service medical record noted 
diagnoses of post polar cortical/capsular opacity, cellular 
vitreous debris, and surface wrinkling retinopathy in both 
eyes.

An August 2000 VA treatment note reflected complaints of 
decreased vision in the left eye.  The diagnosis was vision 
loss due to retinal insult involving macula with cataract 
contributing to the loss.

A January 2002 VA treatment note indicated that the veteran 
had undergone a phacoemulsification of the left eye with 
posterior chamber intraocular lens.  A March 2002 VA 
treatment note reported that the veteran continued to have 
visual impairment after his cataract removal.

VA treatment notes dated April 2002 through January 2003 
reflect continued treatment for complaints associated with 
both eyes.  A January 2003 VA treatment note indicated that 
the veteran had bilateral posterior chamber intraocular 
lenses and posterior capsular opacification was minimal.  He 
was also diagnosed with bilateral non-specific maculopathy.

A December 2003 VA examination report noted that the veteran 
complained of trouble seeing.  He reported bilateral cataract 
surgery and macular degeneration.  The diagnosis was 
posterior capsular opacities and possible retinopathy of the 
left eye from history.

A May 2004 VA examination report noted that the claims folder 
was reviewed.  The diagnosis was unilateral maculopathy of 
the left eye, presumptive post-traumatic.  The examiner 
stated that the veteran's left eye condition "is not at all 
likely related to [the veteran's] service duties and 
history."  The examiner stated that a review of the claims 
folder indicated that the veteran was discharged with no 
findings of any problems with either eye.  He also noted that 
the veteran's duties as a radar repairman would not have 
endangered his retinal condition in this manner.

A June 2004 VA examination report noted that the claims 
folder was not reviewed.  The examiner diagnosed the veteran 
with maculopathy of the left eye.  He did not offer any 
comments regarding the etiology of the veteran's disorder.

An August 2004 VA examination report stated that the 
veteran's claims folder was reviewed.  The veteran reported 
that his vision had worsened during service.  He reported he 
had recently had bilateral cataract surgery.  The diagnosis 
was maculopathy of the left eye and bilateral capsular films.  
The examiner stated that the maculopathy of the left eye had 
no "clear etiological relationship" to anything the veteran 
did during service.

A November 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran had 
bilateral macular degeneration by history and had cataract 
surgery performed with implantation bilaterally.  The 
diagnosis was bilateral maculopathy, left greater than right.  
The examiner stated that he "did not consider it likely that 
this veteran's posterior subcapsular cataract is related to 
anything that occurred while he was in the military 
service."

The veteran and his mother testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in February 
2005.  The veteran testified that he started having vision 
problems during service.  He reported that just prior to 
service he had a sinus infection.  He stated that the 
medication prescribed for him required him to stay out of the 
sun, which he did not do in basic training.  The veteran 
indicated that his vision continued to get worse.  The 
veteran's mother reported that he was waiting to report for 
service when he got the sinus infection and was treated right 
before he reported for duty.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim.  The Board is aware that the 
multiple VA examination opinions of record indicate state 
that the veteran's current disorder is not related to his 
duties or period of active service.  However, a review of the 
clinical evidence associated with the folder indicates that 
none of the VA examiners referred to the March 1987 service 
medical record that noted bilateral posterior subcapsular 
cataract changes.  As such changes were noted while the 
veteran was in service, and no subsequent examination has 
commented on such changes, the Board finds it cannot 
disassociate such findings from the veteran's current 
postoperative left cataract.  In light of this fact, the 
Board finds that at least a reasonable doubt has been raised 
regarding the inservice origins of the veteran's current left 
eye disorder.  Accordingly, service connection for the 
residuals of a left eye infection with early cataract is 
granted.


ORDER

Entitlement to service connection for a left eye infection 
with early cataract is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


